Exhibit10.6 GUARANTOR SECURITY AGREEMENT This Guarantor Security Agreement (the “Agreement” ) is dated as of April 22, 2016, between MILL-LOG EQUIPMENT CO., INC., an Oregon corporation (the “Debtor” ), and BANK OF MONTREAL, a Canadian chartered bank acting through its Chicago branch (the “Administrative Agent” ), as “Administrative Agent” for the secured lenders under a “Credit Agreement,” dated on even date herewith (the “Secured Party” ). PRELIMINARY STATEMENT A.The Debtor has requested that the Secured Party extend credit or otherwise make financial accommodations available to or for the account of TWIN DISC, INCORPORATED, a Wisconsin corporation (the “Borrower” ). B.As a condition to extending credit or otherwise making financial accommodations available to or for the account of the Borrower, the Secured Party requires, among other things, that the Debtor grant the Secured Party a security interest in the Debtor’s personal property described herein subject to the terms and conditions hereof. C. The Debtor has provided Secured Party a “Perfection Certificate” dated on even date herewith (the “ Perfection Certificate ”) that is incorporated into this Agreement by reference. D.Such credit and other financial accommodations to the Borrower shall benefit the Debtor. NOW, THEREFORE, in consideration of the benefits accruing to the Debtor, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section1. Grant of Security Interest. The Debtor hereby grants to the Secured Party a lien on and security interest in, and acknowledges and agrees that the Secured Party has and shall continue to have a continuing lien on and security interest in, all of Debtor’s right, title, and interest, whether now owned or existing or hereafter created, acquired, or arising, in and to all of the following: (a)Accounts (including Health-Care-Insurance Receivables, if any); (b)Chattel Paper; (c)Instruments (including Promissory Notes); (d)Documents; (e)General Intangibles (including Payment Intangibles and Software, patents, trademarks, tradestyles, copyrights, and all other intellectual property rights, including all applications, registration, and licenses therefor, and all goodwill of the business connected therewith or represented thereby); (f)Letter-of-Credit Rights; (g)Supporting Obligations; (h)Deposit Accounts; (i)Investment Property (including certificated and uncertificated Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and Commodity Contracts); (j)Inventory; (k)Equipment (including all software, whether or not the same constitutes embedded software, used in the operation thereof); (l)Fixtures; (m)Commercial Tort Claims (as described in the Perfection Certificate or on one or more supplements to this Agreement) (n)Rights to merchandise and other Goods (including rights to returned or repossessed Goods and rights of stoppage in transit) which is represented by, arises from, or relates to any of the foregoing; (o)Monies, personal property, and interests in personal property of the Debtor of any kind or description now held by the Secured Party or at any time hereafter transferred or delivered to, or coming into the possession, custody, or control of, the Secured Party, or any agent or affiliate of the Secured Party, whether expressly as collateral security or for any other purpose (whether for safekeeping, custody, collection or otherwise), and all dividends and distributions on or other rights in connection with any such property; (p)Supporting evidence and documents relating to any of the above-described property, including, without limitation, computer programs, disks, tapes and related electronic data processing media, and all rights of the Debtor to retrieve the same from third parties, written applications, credit information, account cards, payment records, correspondence, delivery and installation certificates, invoice copies, delivery receipts, notes, and other evidences of indebtedness, insurance certificates and the like, together with all books of account, ledgers, and cabinets in which the same are reflected or maintained; -2- (q)Accessions and additions to, and substitutions and replacements of, any and all of the foregoing; and (r)Proceeds and products of the foregoing, and all insurance of the foregoing and proceeds thereof; all of the foregoing being herein sometimes referred to as the “Collateral” . All terms which are used in this Agreement which are defined in the Uniform Commercial Code of the State of Wisconsin as in effect from time to time (
